Citation Nr: 9921885	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-45 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pleurodynia.  

2.  Entitlement to service connection for viral pneumonia.  

3.  Entitlement to service connection for pleural reaction 
with thickening, effusion and static restrictive defect.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from October 1980 to 
November 1984 with additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a July 1996 rating decision of the 
Montgomery, Alabama Regional Office (hereinafter "the RO") 
which denied service connection for pleurodynia and for viral 
pneumonia.  Service connection was also denied for pleural 
reaction with thickening, effusion and static restrictive 
defect.  In June 1998, the Board remanded this appeal to the 
RO to clarify whether the veteran desired to continue his 
appeal as to the issue of entitlement to service connection 
for pleural reaction with thickening, effusion and static 
restrictive defect and to inquire whether he was seeking an 
increased disability evaluation for his service-connected 
pulmonary tuberculosis.  The appeal was also remanded to 
obtain private and/or Department of Veterans Affairs 
(hereinafter "VA") treatment records and to afford the 
veteran a VA pulmonary examination.  The veteran has been 
represented throughout this appeal by the Alabama Department 
of Veterans Affairs.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for pulmonary 
tuberculosis, which is characterized clinically as being 
"inactive".  

3.  Competent evidence reflecting the current existence of 
pleurodynia has not been presented.  

4.  Competent evidence reflecting the current existence of 
viral pneumonia has not been presented.  

5.  Competent evidence reflecting the current existence of 
pleural reaction with thickening, effusion and static 
restrictive defect has not been presented.  

6.  The probative clinical evidence is overwhelming to the 
effect that pathology associated with the veteran's lungs is 
primarily related to sarcoidosis, for which service-
connection is not in effect.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
pleurodynia is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).  

2.  The claim for entitlement to service connection for viral 
pneumonia is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).  

3.  The claim for entitlement to service connection for 
pleural reaction with thickening effusion and static 
restrictive defect is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  The United States Court of Veterans Appeal 
(hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1997). See Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992).  If a claim 
is not well-grounded, the Board does not 
have the jurisdiction to adjudicate that 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for pleurodynia, viral pneumonia and for pleural 
reaction with thickening, effusion and static restrictive 
defect.  As discussed below, the Board finds that the 
veteran's claims are not well-grounded and that, therefore, 
there is no further duty to assist the veteran with 
development of such claims.  

I.  Service Connection for Pleurodynia, Viral Pneumonia and 
for
Pleural Reaction with Thickening, Effusion and Static 
Restrictive Defect

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1998).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1997); 38 C.F.R. § 3.6 
(1998).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and certain specified 
chronic diseases of the lungs become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113,1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for pulmonary tuberculosis.  

The United States Court of Appeal for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records reflect that in May 
1976, he reported that he had contact with tuberculosis from 
his brother in 1969.  The veteran indicated that he took 
medication for six months or longer at that time.  A June 
1976 entry also noted that the veteran that had been treated 
for six months in 1969 for a positive purified protein 
derivative test.  A November 1981 treatment entry reported 
that the veteran complained of headaches and back pain for 
one week as well as left shoulder pain.  The assessment was 
chest wall pain.  A March 1983 entry noted that the veteran 
was seen with a painful chest with range of motion.  The 
assessment was costochondritis.  A subsequent March 1983 
entry reported that the veteran was seen for right lateral 
chest pain.  The assessment, at that time, was pleurodynia.  
Another March 1983 entry noted a diagnosis of viral 
pneumonia.  An April 1983 hospital chronological record of 
medical care indicated a diagnosis of pleurodynia.  An 
additional April 1983 entry related an assessment of 
impending pneumonia.  

June 1983 treatment entries referred to assessments of flu 
and a possible combination of the flu with an upper 
respiratory infection.  A June 1984 hospital report noted 
that the veteran was admitted with vague abdominal pain.  The 
diagnoses included left lower lobe pneumonia with pleural 
effusion probably secondary to a virus and pleural scarring 
with decreased forced vital capacity secondary to left lower 
lobe pneumonia with pleural effusion.  A July 1984 
consultation sheet related an impression of residuals left 
pleural reaction.  A July 1984 examination report noted that 
the veteran had rales in the left lung field.  There was also 
a notation that the veteran had shortness of breath and 
pleural scarring secondary to pneumonia in 1984.  An August 
1984 consultation sheet indicated an assessment which 
included left lower lobe pneumonia, resolving, with probable 
pleural thickening secondary to pleural effusion; left 
pleuritis secondary to left lower lobe pneumonia with 
probable pleural thickening; and positive purified protein 
derivative with active tuberculosis considered doubtful.  An 
October 1984 consultation sheet noted an impression of static 
restrictive defect secondary to pneumonia with pleurisy.  

The veteran underwent a VA general medical examination in 
December 1984.  The examiner diagnosed a low grade fever with 
tachycardia and residuals of left pleural reaction.  VA 
treatment records dated from January 1985 to January 1986 
indicated that the veteran was treated for variously 
diagnosed pulmonary disorders.  A January 1985 VA hospital 
summary related diagnoses including fever of unknown origin, 
anemia and thrombocytosis.  A June 1985 hospital discharge 
summary indicated diagnoses of pulmonary tuberculosis, active 
and hilar and paratracheal and para-aortic lymphadenopathy 
due to pulmonary tuberculosis.  A July 1985 discharge summary 
related diagnoses of pulmonary tuberculosis and anemia.  A 
January 1986 VA hospital summary noted diagnoses which 
included pulmonary tuberculosis and examined and observed for 
sarcoidosis.  

VA treatment records dated from April 1986 to January 1995 
indicated that the veteran continued to receive treatment for 
several disorders including pulmonary disorders.  A November 
1987 VA hospital discharge summary related diagnoses 
including chronic bronchitis with exacerbation and observed 
for tuberculosis and sarcoidosis, not found.  A December 1987 
VA pulmonary examination report noted an impression of 
chronic bronchitis, mild and an April 1990 hospital discharge 
summary noted diagnoses including acute bronchitis.  A May 
1991 entry noted an assessment of bilateral diffuse miliary 
apical nodules and a June 1991 consultation sheet related a 
diagnosis of probable reactive airways and possibly 
bronchiectasis.  An additional June 1991 VA hospital 
discharge summary indicated diagnoses including miliary 
infiltrates of the lung, etiology undetermined, chronic 
obstructive pulmonary disease and sinusitis.  An October 1991 
hospital discharge summary noted diagnoses including 
interstitial lung disease of unknown etiology and pulmonary 
tuberculosis in 1985, treated.  An October 1991 treatment 
entry noted that the veteran was seen with complaints of 
chest pain and breathing problems.  The diagnoses were active 
bronchitis and pulmonary sarcoidosis.  

A February 1992 treatment entry reported diagnoses including 
status post tuberculosis and interstitial lung disease.  A 
March 1993 medical record report noted that the veteran was 
known to have sarcoidosis of the lungs in October 1991 with 
restrictive lung disease.  The diagnoses included pulmonary 
sarcoidosis (restrictive lung disease) and obesity.  An 
October 1993 entry noted an impression of sarcoidosis and 
interstitial lung disease.  A January 1995 hospital report 
related diagnoses including pulmonary sarcoidosis, 
exacerbation and tuberculosis.  

VA treatment records dated from November 1995 to November 
1996 indicated that the veteran was treated for several 
disorders.  An August 1996 entry related an assessment of 
pulmonary sarcoidosis, acute and a November 1996 entry noted 
an assessment of chronic bronchitis, acute episode.  

The veteran underwent a VA pulmonary examination in May 1997.  
It was noted that the veteran had tuberculosis in 1985 and 
was treated for a year.  The veteran reported that he was 
short-winded and congested and that he coughed all the time.  
The examiner noted that pulmonary function tests revealed a 
mild obstructive airway disease and moderate restrictive 
disease, probably.  The diagnoses included pulmonary 
tuberculosis, inactive; sarcoidosis; bronchitis, not found; 
and viral pneumonia, not found.  The examiner commented that 
even though sarcoidosis was a separate distinctive disease 
from the veteran's pulmonary tuberculosis, such disease would 
certainly contribute to the veteran's overall pulmonary 
disability.  The examiner stated, therefore, that such 
disorder would also certainly contribute to the veteran's 
service-connected condition (pulmonary tuberculosis).  

VA treatment records dated from August 1997 to September 1997 
referred to continued treatment for pulmonary disorders.  An 
August 1997 VA hospital discharge summary indicated an 
impression of bilateral pneumonia, probably secondary to 
sarcoidosis; the need to rule out bacterial pneumonia; and 
obesity.  An additional August 1997 discharge summary noted 
diagnoses of pulmonary sarcoidosis, active disease; pulmonary 
infiltrates secondary to pulmonary sarcoidosis; restrictive 
lung disease secondary to pulmonary sarcoidosis; remote 
tuberculosis; and obesity.  

The veteran underwent a VA pulmonary examination in October 
1998.  The examiner indicated that he had reviewed the 
veteran's claims folder.  As to history, it was noted that 
the veteran was diagnosed with pulmonary tuberculosis in 1985 
and was treated with three drugs for eighteen months.  It was 
also reported that the veteran was diagnosed with sarcoidosis 
by a biopsy in 1990.  The veteran indicated that he was 
short-winded, congested and that he had to cough all day.  
There was a notation that the veteran's "tuberculosis became 
inactive in 1997".  The examiner indicated diagnoses of 
pulmonary tuberculosis, treated and stable, and pulmonary 
sarcoidosis.  The examiner stated that he felt that the 
veteran's pulmonary sarcoidosis was his major disability and 
that the two were not related.  The examiner additionally 
commented that the veteran had two separate diseases, 
tuberculosis which had been stable for many years and was 
adequately treated at the time of its discovery in 1985 and 
sarcoidosis, which he developed in 1990.  The examiner 
remarked that the sarcoidosis was not related to the service-
connected tuberculosis and that sarcoidosis was the disease 
that was probably the major contributing factor to the 
veteran's present lung disability.  The examiner stated that 
X-rays in 1984 did not show sarcoidosis.  A January 1999 VA 
treatment entry noted an assessment of the need to rule out 
sarcoidosis.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records do indicate that he was treated for variously 
diagnosed pulmonary disorders including pleurodynia, viral 
pneumonia and pleural reaction with thickening, effusion and 
static restrictive defect.  March 1983 treatment entries 
related diagnoses including pleurodynia and viral pneumonia.  
Additionally, a June 1984 hospital reported noted diagnoses 
of left lower lobe pneumonia with pleural effusion and 
pleural scarring and a July 1984 entry noted an impression of 
left pleural reaction.  An August 1984 consultation sheet 
indicated an assessment which included left lower lobe 
pneumonia, resolving, probable pleural thickening secondary 
to pleural effusion and left pleuritis secondary to left 
lower lobe pneumonia with probable pleural thickening.  
Active tuberculosis was noted to be considered doubtful.  
Also, an October 1984 entry referred to an impression of 
static restrictive defect secondary to pneumonia with 
pleurisy.  

Further, the Board notes that subsequent to service, a 
December 1984 VA examination report related diagnoses of a 
low grade fever with tachycardia and residuals of left 
pleural reaction and June 1985, July 1985 and January 1986 VA 
hospital reports related diagnoses including pulmonary 
tuberculosis and anemia.  The Board observes that the veteran 
was originally service-connected, in April 1985, for 
residuals of left pleural reaction, a fever of unknown origin 
with tachycardia, anemia and thrombocytosis.  In November 
1985, following the veteran's hospitalizations for pulmonary 
tuberculosis, the veteran's service-connected pulmonary 
disorder was recharacterized as pulmonary tuberculosis.  A 10 
percent disability evaluation was assigned for that 
disability, which has remained in effect.  

The Board observes that the veteran continued to receive 
treatment for multiple pulmonary disorders.  A May 1991 
treatment entry noted an assessment of bilateral diffuse 
miliary apical nodules and a June 1991 consultation sheet 
related a diagnosis of probable reactive airways and possibly 
bronchiectasis.  Also, an October 1991 treatment entry 
referred to diagnoses including active bronchitis and 
pulmonary sarcoidosis.  The Board notes that a May 1997 VA 
pulmonary examination report related diagnoses including 
pulmonary tuberculosis, inactive; sarcoidosis; bronchitis, 
not found and viral pneumonia, not found.  The examiner 
commented that even though sarcoidosis was a separate 
distinctive disease from the veteran's pulmonary 
tuberculosis, such would certainly contribute to the 
veteran's pulmonary disability.  The examiner stated that 
such disorder would also, therefore, certainly contribute to 
the veteran's service-connected condition (i.e. pulmonary 
tuberculosis).  The Board observes that the May 1997 
pulmonary examination report did not indicate that the 
veteran was presently suffering from the claimed pleurodynia, 
residuals of viral pneumonia and pleural reaction with 
thickening, effusion and static restrictive defect.  Also, 
the examiner did not indicate that the veteran's sarcoidosis 
was in any way aggravated by his service-connected pulmonary 
tuberculosis.  See Allen v. Brown, 7 Vet.App. 439 (1995).  
The examiner specifically stated that sarcoidosis and 
pulmonary tuberculosis were separate distinct diseases.  

Additionally, the Board observes that an August 1997 VA 
hospital report related an impression which included 
bilateral pneumonia, probably secondary to sarcoidosis and 
the need to rule out bacterial pneumonia.  An October 1988 VA 
pulmonary examination report, however, solely indicated 
diagnoses of pulmonary tuberculosis, treated and stable and 
pulmonary sarcoidosis.  Further, the examiner, after a review 
of the veteran's claims folder, commented that two separate 
disease entities were involved; tuberculosis which had been 
stable for many years and was adequately treated at the time 
of its discovery in 1985 and sarcoidosis, which the veteran 
developed in 1990.  The examiner specifically stated that the 
veteran's sarcoidosis was not related to the service-
connected tuberculosis and that it was probably the major 
contributing factor to the veteran's present lung disability.  
The Board notes that the veteran is solely service-connected 
for pulmonary tuberculosis and that service connection for 
sarcoidosis is not in effect.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and probative evidence of record simply fails to 
clearly indicate that the veteran presently suffers from 
pleurodynia, residuals of viral pneumonia or pleural reaction 
with thickening, effusion and static restrictive defect.  The 
recent October 1988 VA pulmonary examination report solely 
noted diagnoses of pulmonary tuberculosis, treated and 
stable, and sarcoidosis.  The clinical evidence additionally 
fails to indicate an etiological relationship between the 
veteran's claimed disorders and his service-connected 
pulmonary tuberculosis.  As noted above, the examiner, 
pursuant to the October 1998 VA pulmonary examination report, 
indicated that the veteran's sarcoidosis was the major 
contributing factor to his present lung disability and 
remarked that such disorder was not productive of disability 
that was a separate entity from that associated with the 
veteran's service-connected pulmonary disorder.  Pleurodynia, 
viral pneumonia and/or pleural reaction with thickening, 
effusion and static restrictive defect, as separate current 
diseases have simply not been shown by the evidence of record 
to be clearly present or otherwise be associated with the 
service related pathology.  

The Board observes that the veteran has alleged in testimony 
and statements on appeal that his claimed pleurodynia, viral 
pneumonia and pleural reaction with thickening, effusion and 
static restrictive defect, originated during his period of 
service or, in the alternative, were incurred as a result of 
his service-connected pulmonary tuberculosis.  However, the 
Board notes that the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and any presently diagnosed pulmonary 
disorders, that such disorders are etiologically related to 
his service-connected disorder or to otherwise assert medical 
causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The 
clinical and probative evidence of record simply fails to 
adequately indicate that the veteran presently suffers from 
the claimed disorders, or that they are related to service.  
Accordingly, the Board concludes that the veteran's claims 
for service connection for pleurodynia, viral pneumonia, and 
for pleural reaction with thickening, effusion and static 
restrictive defect are not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  




ORDER

Service connection for pleurodynia is denied.  Service 
connection for viral pneumonia is denied.  Service connection 
for pleural reaction with thickening, effusion and static 
restrictive defect, is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

